Matter of Gizmodo Media Group, LLC v Mahon (2017 NY Slip Op 01355)





Matter of Gizmodo Media Group, LLC v Mahon


2017 NY Slip Op 01355


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2017-00382

[*1]In the Matter of Gizmodo Media Group, LLC, petitioner,
vRoy S. Mahon, etc., respondent.


Holland & Knight, New York, NY (Christine N. Walz of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York, NY (Michael A. Berg of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondent, a Justice of the Supreme Court, Nassau County, from sealing any further proceedings in a certain action pending in the Supreme Court, Nassau County, and in the nature of mandamus, in effect, to compel the unsealing of certain proceedings and material.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to prohibition or mandamus (see Matter of Crain Communications v Hughes , 74 NY2d 626), and has failed to establish entitlement to any other relief requested.
LEVENTHAL, J.P., COHEN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court